KANE, Attorney General,
You have requested an opinion clarifying and correcting Attorney General’s Opinion No. 75-4, 5 Pa. B. 271, February 8, 1975, which relates to payment of salaries for leave of absence for National Guardsmen who are employed by the Commonwealth of Pennsylvania or any political subdivision thereof. It is our opinion, and you are hereby advised, that the use of the word “drills” in the opinion was inadvertent and incorrect. It is clear from a complete reading of the opinion that salary reimbursement is authorized only for those employes who are engaged in “active service” or “field training.” It is our opinion, and you are hereby advised, that any officer or employe in the above-mentioned categories who is a member of any reserve component of the United States armed forces is entitled to receive full salary for the amount of time, not exceeding 15 days, while engaged in the active service of the United States or in field training ordered or authorized by the Federal forces.
Therefore, Attorney General’s Opinion No. 75-4 is hereby amended by deleting the word “drills” in the last paragraph thereof and substituting the following for the entire last paragraph:
“Thus from the above analysis it is our opinion and you are hereby advised that an employe of the Commonwealth or any political subdivision thereof who is a member of any reserve component of the United States armed forces and as such is engaged in the active service of the United States or in field training ordered or authorized by the federal forces is entitled to be compensated by his employer in full for a period not exceeding 15 days in any one year. ”